Plaintiff seeks refund of Federal income taxes for calendar years 1962, 1963 and 1964, plus deficiency interest and statutory interest. This case comes before the court on defendant’s motion for partial summary judgment. Upon consideration thereof, together with the response in opposition thereto, without oral argument, the court concludes that plaintiff is collaterally estopped by the prior decision of this court, Missouri Pac. R.R. v. United States, 192 Ct. Cl. 318, 427 F. 2d 727 (1970), modified 193 Ct. Cl. 257, 433 F. 2d 1324 (1970), cert. denied, 402 U.S. 944 (1971), because there is in this case an identity of parties, underlying transactions and issues raised with the earlier case and no change in the legal climate. (See Murray v. United States, 192 Ct. Cl. 63, 426 F. 2d 376 (1970); St. Louis-San Francisco R.R. v. United States, 195 Ct. Cl. 343, 444 F. 2d 1102 (1971), cert. denied, 404 U.S. 1017 (1972) ; and National Alfalfa Dehydrating & Milling Co., 57 T.C. 46, 54-57 (1971), appeal filed January 3, 1972 (10th Cir.).) On October 20, 1972, by order, the court granted defendant’s motion for partial summary judgment and to such extent, on the issue of whether plaintiff is entitled to debt discount deductions during the years involved, 1962-1964, arising out of a 1956 reorganization issuance of debt and other securities in exchange for previously outstanding debt and other securities, the court dismissed the petition.